DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because, in lines 1 and 9, “are disclosed” and “are also disclosed” are used.  These are phrases, which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 32 and 61 are objected to because of informalities, which can be corrected as follows:  In line 1 of each of these claims, “claims” should be replaced by –claim--.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 69, “the first stationary shaft” lack antecedent basis.  For the purpose of further examination, the examiner presumes that this phrase is replaced by –the stationary lock-head--.  Also, in line 6 of claim 69, it is not definite whether “a strap” is considered a structural part of the invention, since the claim states that “a strap may pass through both lock-heads.”  The examiner suggests replacing this phrase with –both lock-heads are configured for a strap to pass through--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5, 11, 14, 52, 53, 56, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705).  Chin discloses the invention substantially as claimed.  Chin discloses, at least in figures 1-4 and col. 4, line 55 to col. 9 line 14; a system for closing a tissue defect, the system comprising: a suture (e.g., 112); a first needle (106) having a lumen for delivering the suture through a first incision site; a second needle (302) having a hook (308) on its distal end for engaging the suture and pulling the suture from the body through a second incision site; and a guide (104) having an aperture near its distal end for passing the second needle therethrough and retaining the suture after the second needle is removed from the aperture; wherein the system further comprises a support tube (114) for pushing on the suture while the suture is being tensioned; and wherein the system further comprises a laparoscopic grasper (114) for placing the suture into engagement with the second needle. 
Chin also discloses a system for closing a tissue defect, the system comprising: a suture (e.g., 112); a first needle (106) having a lumen for delivering the distal end of the suture through a first incision site; a guide (104) for tunneling through subcutaneous tissue from the first incision site to a second incision site, the guide having a hook (308) near its distal end for engaging with the self-locking strap and pulling the strap back through the subcutaneous tissue to the first incision site; and a second needle (302) having a hook (308) at its distal end; wherein the system further comprises a support tube (114) for pushing on the self-locking strap while the strap is being tensioned; and 
However, Chin does not explicitly disclose that the suture is a self-locking strap having a lock-head or a lock-head at its proximal end, wherein the self-locking strap has a protuberance at its distal end for engaging with the second needle, and wherein the second needle is capable of passing through the lock-head and engaging with the distal end of the self-locking strap and pulling the distal end of the strap through the lock-head, and wherein the system comprises a tensioner having at least one movable lock-head to incrementally tension the self-locking strap. Koch et al. teach, at least in figures 1, 3A, 3B, 4, and 5C and col. 4, line 5 to col. 11, line 6; a suture comprising a self-locking strap (22) having a lock-head (26) or a lock-head (26) at its proximal end, wherein the self-locking strap has a protuberance (30) at its distal end for engaging with a needle, and wherein the needle is capable of passing through the lock-head and engaging with the distal end of the self-locking strap and pulling the distal end of the strap through the lock-head, and wherein the system comprises a tensioner (114) having at least one movable lock-head (160) to incrementally tension the self-locking strap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Koch et al., to modify the system of Chin, so that it includes a self-locking strap and tensioner as claimed.  Such modifications would allow the system to be used with tissue defects that include bone segments.
Claims 3 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over  Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Sikora et al. .
Claims 6-8 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Miller et al. (5,312,410).  Chin in view of Koch et al. discloses the invention substantially as claimed, wherein Koch et al. teach a tensioner.  However, Chin in view of Koch et al. does not explicitly disclose that the tensioner includes a tension gauge to measure the tension in the strap, wherein the system includes an indicator to display the tension in the strap, and wherein the tension gauge is a mechanical spring gauge.  Miller et al. teach, at least in figures 1-4 and col. 2, line 47 to col. 6, line 58; a tensioner (10) including a tension gauge (74) to measure the tension in the strap, wherein the system includes an indicator (91, according to col. 6, lines 42-51) to display the tension in the strap, and wherein the tension gauge is a mechanical spring gauge (74, according to col. 4, lines 7-9 and col. 5, lines 49-51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of .
Claims 6, 9, 10, 57, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Gerber et al. (9,816,884).  Chin in view of Koch et al. disclose the invention substantially as claimed, wherein Koch et al. teach a tensioner.  However, Chin in view of Koch et al. does not explicitly disclose a tension gauge to measure the tension in the strap, wherein the tension gauge is a force transducer, and wherein the tension gauge is capable of converting the tension force into an electrical signal and transmitting the electrical signal to a display or receiving computer.  Gerber et al. teach, at least in figure 2 and col. 7, lines 1-10; a tension gauge (22) that is a force transducer, wherein the tension gauge is capable of converting the tension force into an electrical signal and transmitting the electrical signal to a display or receiving computer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gerber et al., to modify the tensioner of Chin in view of Koch et al., so that it includes a tension gauge as claimed.  Such a modification would allow accurate measurement of tension in the strap and ensure that loading in the strap and/or on tissue is at safe levels.
Claims 12, 16, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Wilk (5,217,003).  Chin in view of Koch et al. discloses the invention substantially as claimed, but does not explicitly disclose that the laparoscopic grasper .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Montejo (9,637,291). Chin in view of Koch et al. discloses the invention substantially as claimed, but does not disclose a separate lock-head capable of receiving both ends of the strap. Montejo teaches, at least in figures 1A and 1B and col. 4, line 57 to col. 5, line 10; a separate lock-head (102a and/or 102b) capable of receiving both ends of a strap (114).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Montejo, to modify the strap and lock-head of Chin in view of Koch et al., so that the lock-head is separate.  Such a modification would allow the strap to be oriented, sized, and tensioned as desired when it is deployed in the patient’s body.
Claims 64, 65, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9,055,940) in view of Koch et al. (9,585,705), and further in view of Hoglund (8,696,692).  Chin in view of Koch et al. discloses the invention substantially as claimed, .
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Montejo (9,637,291) in view of Fletcher (6,050,998).  Montejo discloses the invention substantially as claimed.  Montejo discloses, at least in figures 1A, 1B, and 7, a self-locking strap (114) comprising: an elongate body having a distal end, a proximal end, a top side and a bottom side; a first set of ramped teeth (118) on the top side; a second set of ramped teeth (118) on the top side having a ramp direction in the opposite direction to the first set of teeth; a detached lock-head (102a and/or 102b) having an aperture capable of passing the distal end and proximal end simultaneously; and wherein the lock-head has a set of opposing pawls (110) protruding into the aperture for engaging with the distal end and the proximal end.  However, Montejo does not explicitly disclose a third set of ramped teeth on the bottom side having a ramp direction in the same direction as the first set of teeth; and a fourth set of ramped teeth on the .
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Montejo (9,637,291) in view of Fletcher (6,050,998), and further in view of Fahy (5,741,283). Montejo in view of Fletcher discloses the invention substantially as claimed, but does not explicitly disclose that the distal and proximal ends of the strap are tapered and have an aperture therethrough.  Fahy teaches, at least in figure 2 and col. 4, lines 6-20; a strap (100), wherein the distal and proximal ends of the strap are tapered (at 110, 112) and have an aperture (adjacent to 110 and 112) therethrough.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Fahy, to modify the strap of Montejo in view of Fletcher, so that the distal and proximal ends of the strap are tapered and have an aperture therethrough. Such modifications would allow the strap to be easily inserted into a .

Allowable Subject Matter
Claims 18-51 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 18, none of the prior art of record, alone or in combination, discloses a method for closing a tissue defect, the method comprising, inter alia: positioning a guide beneath the skin between a first incision and a second incision in the body of a patient so that the distal end of the guide resides near the second incision; inserting a first needle through the first incision; inserting a second needle through the second incision and through an aperture in the guide; placing a distal end of a self-locking strap through the first needle and into the body cavity; engaging the second needle with the distal end of the strap; and pulling the second needle through the guide and out of the body leaving the strap captured by the aperture in the guide; releasing the strap from the first needle; wherein the guide is pulled out of the body through the first incision, a lock-head is placed over the distal end of the self-locking strap and advanced down the self- locking strap to tighten the self-locking strap around a defect.
With respect to base claim 35, none of the prior art of record, alone or in combination, a method for closing a tissue defect, the method comprising, inter alia: inserting a first needle through a first incision and into a body cavity on a first side of a defect; placing the distal end of a self-locking strap through the first needle and into the body cavity; retracting the first needle from the body; removing the first needle from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 15, 55, 66, 74, and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 69-72 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a system for closing a tissue defect, the system comprising, inter alia: a self-locking strap having a lock-head; a first needle having a lumen for delivering the self-locking strap through a .
Also, none of the prior art of record, alone or in combination, discloses a system for closing a tissue defect, the system comprising: a self-locking strap having a lock-head at its proximal end; a first needle having a lumen for delivering the distal end of the self-locking strap through a first incision site; a guide for tunneling through subcutaneous tissue from the first incision site to a second incision site, the guide having a hook near its distal end for engaging with the self-locking strap and pulling the strap back through the subcutaneous tissue to the first incision site; and a second needle having a hook at its distal end, the needle capable of passing through the lock-head and engaging with the distal end of the self-locking strap and pulling the distal end of the strap through the lock-head and out of the body; wherein the system includes a linear cutter having an inner tube, an outer tube, and a radially flexing cutter that depresses into the lumen of the inner tube when forced by the outer tube; or wherein the first needle includes a slot along its length.
None of the prior art of record, alone or in combination, discloses a self-locking strap comprising: an elongate body having a distal end, a proximal end, a top side and a 
a third set of ramped teeth on the bottom side having a ramp direction in the same direction as the first set of teeth; a fourth set of ramped teeth on the bottom side having a ramp direction in the same direction as the second set of teeth; a detached lock-head having an aperture capable of passing the distal end and proximal end simultaneously; and wherein the lock-head has a set of opposing pawls protruding into the aperture for engaging with the distal end and the proximal end; wherein the third set of ramped teeth are offset longitudinally from the first set of ramped teeth and the fourth set of ramped teeth are offset longitudinally from the second set of ramped teeth, to provide a wider minimum cross-sectional thickness to the strap; or wherein the strap includes a plurality of apertures through the strap to facilitate tissue ingrowth.
Additionally, none of the prior art of record, alone or in combination, discloses a device for tensioning a self-locking strap, the device comprising: a shaft; a plunger slidably disposed on the shaft; a stationary lock-head distal to the plunger and affixed to the shaft; a movable lock-head affixed to the plunger and aligned with the stationary lock-head, so that both lock-heads are configured for a strap to pass through; and a frame slidably attached to the shaft and located distal to the stationary lockhead; wherein a compression spring is compressed between the frame and the stationary lock-head; and wherein an elongate tube extends distally from the frame, the tube being configured to abut against the lock-head of a self-locking strap inside of a human body.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771